Citation Nr: 1215323	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  He also had subsequent training in the Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Hartford, Connecticut.  It was previously remanded by the Board for a hearing in January 2010 and again for additional development in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Among the Veteran's various contentions is that he reinjured his back, which had been injured on several prior occasions, during annual training while he was serving with the 103rd Fighter Group in the Air Force Reserves or Air National Guard.  The Veteran contended this occurred in Camp Blanding in Florida in March of 1985 or 1986.  This training duty has not been specifically verified and service treatment records do not contain any records of treatment.  Other service treatment records on file from the Reserve duty fail to reveal back pathology.

A December 2005 letter from the Veteran's chiropractor indicated that the Veteran had applied for, and received, disability benefits for his back disorder.  Therefore, it must be ascertained whether the Veteran is receiving Social Security Administration (SSA) benefits for his back disorder and, if so, these records should be obtained and associated with the claims file.

Moreover, the August 2010 remand occurred in part to give the Veteran an opportunity to submit relevant private treatment records.  Although he was requested to do so, he did not sign any release to enable VA to try to obtain these records on his behalf and he did not submit any medical records.  The only evidence that the Veteran submitted was a letter from his chiropractor.  The chiropractor's treatment records pertaining to the Veteran were never obtained.  Moreover, the Veteran contends that he was diagnosed with compressed disks during an employment physical for General Foods in 1971.  The Board finds that, given the other needed development herein, the Veteran should be given another chance to submit relevant medical evidence including the General Foods physical examination in question and his chiropractic treatment records.  The Veteran is hereby informed that if he does not provide the requested evidence his claim will be decided without it.

Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate sources to verify that the Veteran had periods of active duty for training with the 103rd Fighter Group in March of 1985 and/or March of 1986.  If such periods of training in fact took place, and if it is possible to do so, indicate where this training took place.  Attempt to obtain any outstanding service treatment records from this period of duty.  If the duty cannot be verified or the records cannot be found, documentation of the attempts made should be set out in the claims folder.

2.  Ascertain whether the Veteran is receiving SSA disability records.  If so, obtain copies of the decision made and the records used and associate them with the claims file.  Again, if records cannot be obtained, the claims file should contain documentation of the attempts made to obtain the records.

3.  Contact the Veteran and request that he identify and provide records, or releases to enable VA to obtain the records, of all medical professionals who have treated him for his back injury, specifically including the chiropractor who authored the November 2010 letter, and specifically including the General Foods employment examination.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If information received suggests that an examination with nexus opinion is needed, such examination should be conducted.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


